GARDEN, JUDGE:
The claimant was charged with the commission of armed robbery, which allegedly occurred on February 13, 1971. The claimant was convicted as a principal in the first degree in the Circuit Court of Morgan County, West Virginia, on April 12, 1971. The Supreme Court of Appeals of West Virginia, upon *454petition of the claimant, set aside the verdict and granted the claimant a new trial, by order dated November 28, 1972. The Prosecuting Attorney of Morgan County thereupon entered a nolle prosequi order. The claimant, who was imprisoned on April 15, 1971, was released on April 10, 1973. He seeks $200,000.00 as damages resulting from his incarceration;
The respondent filed a Motion to Dismiss based on the two-year statute of limitations, West Virginia Code §55-2-12. This claim was filed on August 13, 1976, three years and nine months after the verdict was set aside, and three years and four months following the claimant’s release from the penitentiary. Under West Virginia Code §14-2-21, this Court cannot take jurisdiction of any matter barred by the statute of limitations. This section reads in part:
“The court shall not take jurisdiction of any claim, whether accruing before or after the effective date of this article, unless notice of such claim be filed with the clerk within such period of limitation as would be applicable under the pertinent provisions of the Code of.W. Va., . . .”
The Court, therefore, grants respondent’s Motion to Dismiss.
Claim dismissed.